Harwell, J.
1. The sale of intoxicating liquor in the State of Georgia is a misdemeanor. All who procure, counsel, command, aid, or abet the commission of a misdemeanor are regarded ‘ by the law as principal offenders, and may be indicted as such; and any one charged in an indictment with the sale of intoxicating liquors may be convicted by proof either that he directly and personally sold the liquor himself, or that he procured, counseled, commanded, aided, or abetted the sale of liquor by. another, who was the direct and immediate actor. Loeb v. State, 6 Ga. App. 23 (1), 26, 27 (64 S. E. 338).
2. The fact that on a trial upon an indictment for the sale of intoxicating liquor the jury returned a verdict finding “the defendant Paul Little-field guilty of aiding and assisting in the Sale of intoxicating whisky” did not render the conviction illegal, and afforded no ground for arresting the judgment. A general verdict of “guilty” would have been the technically correct form. Since, however, one who aids' and assists in selling intoxicating liquor may be found guilty as the principal offender under an indictment or accusation charging him with the sale,'the verdict in the instant case is simply a special verdict equivalent to a gen *783eral verdict of guilty, and is valid, and the court did not err in overruling the motion in arrest of judgment. See Dunbar v. State, 21 Ga. App. 502 ( 94 S. E. 587).
Decided November 1, 1918.
Motion to arrest judgment; from Whitfield superior court— Judge Tarver. April 10, 1918.
W. E. Mann, W. Gordon Mann, Glenn & House, for plaintiff in error, cited:
Penal Code (1910), § 1059; Couch v. State, 28 Ga. 367; O’Connell v. State, 55 Ga. 191; Ezzard v. State, 11 Ga. App. 30; Stephens v. State, 56 Ga. 605; Davis v. State, 13 Ga. App. 142, 143; Gaston v. State, 127 Ga. 51; Mills v. State, 11 Ga. App. 383; Lambert v. State, 17 Ga. App. 348; Wells v. State, 116 Ga. 87; Smith v. State, 117 Ga. 16 (2).
Joseph M. Lang, solicitor-general, contra, cited:
Arnold v. State, 51 Ga. 144; Wilson v. State, 62 Ga. 167; Davis v. State, supra.

Judgment affirmed.


Broyles, P. J., and Bloodworili, J., concur.